Citation Nr: 0908733	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal of determinations dated in January 2003 and May 2003 
from the VA medical center in Fort Harrison, Montana, which 
denied the appellant enrollment into the VA healthcare system 
as priority 8 and priority 4.  

In January 2004 and January 2006, the Board remanded the 
matter on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, as noted above, the Board notes that this case 
has been remanded on two separate occasions.  Regrettably, 
another remand for due process compliance is required.  

A review of the record reveals that the appellant had 
requested a hearing before the Board at the local VA office 
(i.e., Travel Board hearing).  See the VA Form 9 dated in 
August 2003, Appeals Hearing Option Form, and Appellant's 
February 12, 2009 Post Remand Brief, pp. 2.  A hearing has 
not been scheduled and the appellant has not waived his right 
to such hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  To ensure full compliance with due process 
requirements, a remand is required.


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the Fort Harrison, Montana, 
Regional Office.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

